El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
Los demandantes son los herederos de Ricarda Pereira. Reclaman del demandado Pedro Orcasitas Muñoz diez mil *737seiscientos dólares basándose, en resumen, en los siguientes beebos:
En el momento de su muerte — noviembre, 1918 — Ricarda Pereira era dueña de una finca rústica de treinta y tres cuerdas situada en el barrio de Hato Nuevo del término municipal de G-urabo, que tenía hipotecada a favor del deman-dado Pedro Orcasitas Muñoz para responder de cuatrocientos dólares, intereses y ciento cincuenta dólares más para costas en caso de reclamación judicial.
Vencida la deuda garantizada con la hipoteca, el deman-dado Orcasitas inició para cobrarla un procedimiento ejecu-tivo sumarísimo en la Corte de Distrito de Humacao el 19! de mayo de 1919, o sea, cuando ya Ricarda Pereira había fallecido. Se exponen los hechos básicos y se concluye que el procedimiento, que culminó en la adjudicación de la finca hipotecada al acreedor ejecutante, es nulo:
“A. — Porque dicho procedimiento sumarísimo se instituyó el 19 de mayo de 1919 contra un muerto, o sea contra Ricarda Pereira;
<£B. — Porque el auto de requerimiento de pago no contiene el apercibimiento estatutario de lo que habría de ocurrirle a la parte deudora en caso de que no pagara las cantidades reclamadas, dentro del término de 30 días;
“C. — Porque los herederos, componentes de la sucesión de la fa-llecida Ricarda Pereira, dueños el 19 de mayo de 1919, que son los demandantes relacionados en el hecho 1 de esta demanda, no fueron requeridos de pago, no obstante lo cual su finca les fué vendida en pública subasta sin habérseles oído ni dado oportunidad de defensa alguna;
“D. — Porque en la sentencia de remate se incluyeron $76.00 por intereses desde 19 de octubre de 1917 hasta el 19 de mayo de 1919, cantidad que no era debida por los herederos de la fallecida Ri-carda Pereira, porque la hipoteca sólo devengaba intereses durante el término del; contrato o sea hasta el 19 de octubre de 1918;
“E-- — Porque siendo, como es, dicho procedimiento sumarísimo hipotecario un asunto ex-parte, de la naturaleza de los de jurisdic-ción voluntaria, y habiéndose, como fué, tramitado como tal, el allí ejecutante y ahora demandado Pedro Orcasitas Muñoz no adhirió a la Resolución final de dicho asunto, ni fué, ni se ha cancelado por *738el Secretario de dicba Hon. Corte, el sello de rentas internas que determina la ley;
“F. — Porque el mandamiento de requerimiento de pago, librado por el Secretario de dicha Hon. Corte el 21 de mayo de 1919, en cumplimiento de dicha resolución final es nulo por ser la consecuen-cia de un auto de requerimiento de pago nulo también;
“G. — Porque la sentencia de remate fué asimismo la consecuencia de un auto de requerimiento de pago nulo y, además, porque en dicha sentencia se ordenó el cobro de $76.00 de intereses no debidos por los herederos de la fallecida Ricarda Pereira y el cobro también de $150.00 ¡Dará gastos, costas y honorarios de abogado que se había asignado en la escritura de hipoteca como máximo para esa aten-ción pero que no era debida por los citados herederos de la aludida ■causante al ejecutante señor Or casitas y que estaba sujeta a liqui-dación por esos conceptos, y esas costas no fueron liquidadas ni aprobadas, por no haberse radicado el correspondiente memorándum ante la Hon. Corte de Distrito de Humacao;
“H. — Porque el mandamiento de ejecución de sentencia fué el producto de un auto de requerimiento de pago nulo, así como de un requerimiento de pago nulo y de una sentencia de remate nula también.”
Se alega además en la demanda qne el demandado Or ca-sitas vendió la finca qne se le adjudicara a Juan Solá quien a su vez la vendió a Pedro Crespo por $2,400, y qne como la finca constaba- inscrita en el Begistro y como de éste no surgía vicio alguno que invalidara dichos contratos, la finca se había perdido para los demandantes a quienes quedaba solamente su acción personal contra el demandado que es la que ejercitan en este pleito.
Los daños y perjuicios que se reclaman se fijan en el hecho noveno de la demanda como sigue:
“En el momento en que la finca antes descrita fué yendida, por adjudicación en pago, por el márshal de la Corte de Distrito de Humacao al ejecutante y ahora demandado Pedro Orcasitas Muñoz b sea el 11 de agosto de 1919, dicha finca tenía en su totalidad un valor mínimo de $4,600 ó sean $200 por cuerda; y en los doce años transcurridos desde el 11 de agosto de 1919 al 11 de agosto de 1931 en que los herederos de la fallecida causante Ricarda Pe-reira han estado privados de la posesión material y usufructo de *739dicha finca, dichos herederos, que son los demandantes, han dejado de percibir la suma de $6,000.00 ó sea $500.00 por 'año, importe de los productos de caña y otros frutos que ha rendido dicha finca.”
La demanda que está jurada termina suplicando que se dicte sentencia declarando nulo el procedimiento ejecutivo sumarísimo, condenando al demandado a pagar a los deman-dantes $10,600 con sus intereses en concepto de daños y per-juicios e imponiendo el pago de las costas al demandado.
El demandado pidió la eliminación de ciertos particulares de la demanda. No tuvo éxito y formuló entonces su con-testación, adoptando en su redacción el siguiente método: La demanda contiene diez hechos. Igual número contiene la contestación. Cada hecho numerado de la contestación co-mienza así: “Niega general y específicamente, por falta de información y creencia, que” y entonces sigue exactamente lo alegado en el hecho correspondiente de la demanda. Como transcribimos íntegro el hecho noveno de la demanda, trans-cribiremos íntegro también el hecho noveno de la contestación y así se tendrá una idea más clara del método seguido. Dice:
“Niega general y específicamente por falta ele información y creencia, que en el momento en que la finca descrita fué vendida, por adjudicación en p'ago, por el marshal de la Corte ele Distrito de Humacao al ejecutante y ahora demandado Pedro Orcasitas Mu-ñoz, o sea el 11 de agosto de 1919, dicha finca tuviera en su totali-dad un valor mínimo de $4,600.00, o sea $200.00 por cuerda; y que en los doce años transcurridos desde el 11 de agosto de 1919 al 11 ele agosto de 1931 en que los herederos de la fallecida cau-sante ítiearda Pereira han estado privados de la posesión material y usufructo de dicha finca, dichos herederos, que son los demandan-tes, hayan dejado de percibir la suma de $6,000.00, o sea $500.00 por año, importe de los productos de caña y otros frutos que ha rendido la finca.”
La contestación termina con las siguientes defensas es-peciales :
“PRIMERA.- — -Que la demanda en este caso no aduce hechos sufi-cientes para determinar una causa de acción. (Inciso 6 art. 105 del Código Enj. Civil.)
*740"Segunda. — Que la sociedad de gananciales constituida por Pedro Orcasitas Muñoz y la que fué su esposa, Ángela Ubarri, fué dueña de la hipoteca a que se contrae la nulidad del ejecutivo en este caso, habiendo fenecido doña Ángela Ubarri, el día-de _de 19_, sucediéndole en todos sus derechos hereditarios, sus hijos Jorge, Luis, Pedro, Concepción, Ángela, Mercedes, María-Teresa, Edith y Rafaelina Orcasitas; y su esposo Pedro Orcasitas Muñoz.
"Que para el caso de que la demanda en este pleito se'a decla-rada con lugar, alega el demandado Pedro Orcasitas que la sociedad de gananciales constituida por su esposa Ángela Ubarri era dueña y él adquirió por liquidación de dicha sociedad, la mitad del pro-ducto del préstamo liquidado según el hecho sexto de la demanda, de $646.00, con más la cantidad que le fué asignada y que le co-rresponde de acuerdo con la Ley y el usufructo proveniente de la herencia de su legítima esposa fallecida, antes mencionada, con más los intereses al tipo estipulado sobre la mitad del importe de dicho préstamo, desde la fecha en que fueron liquidados hasta el día en que se efectú'a la liquidación de la sentencia que pudiera recaer en este caso, los gastos de conservación del inmueble,.y las contribucio-nes satisfechas al erario público, hasta el día en que dicha finca fué traspasada por la sociedad de gananciales constituida por el de-mandado y la que fué su legítima esposa, a los adquirentes sub-siguientes.
"Que caso de decretarse la nulidad del procedimiento en este pleito, procedería la compensación de las sumas mencionadas en el hecho anterior, que al efecto serían líquidas, exigióles y vencidas, y los demandantes serían en deberlas al demandado.”
Pidieron los demandantes la eliminación de varios pasajes de la contestación. También que se dictara sentencia sobre las alegaciones. No accedió la corte. Fné el pleito a juicio, pronunciándose la sentencia recurrida que declara la demanda sin lugar sin especial condenación de costas.
En su alegato señalan los apelantes cuatro errores come-tidos a su juicio por la corte de distrito al denegar la elimi-nación de ciertos pasajes de la contestación, al no dictar sen-tencia a su favor por el mérito de las alegaciones, al deses-timar la demanda por el fundamento de no haberse hecho partes en el pleito a los herederos de la fallecida esposa del *741demandado y al desestimar la demanda por el fundamento de que los demandantes no presentaron evidencia del valor razonable de la finca y de sus frutos.
Antes de comenzar la discusión de los errores señalados, parece conveniente decir que no bay cuestión sobre la nulidad del procedimiento ejecutivo sumarísimo. En su relación del caso y opinión la corte sentenciadora concluyó que diebo pro-cedimiento era nulo si no por todos los fundamentos alegados, por algunos de ellos. Y la propia parte demandada y ape-lada dice textualmente en su alegato:
“A los efectos de la discusión, reconocemos la nulidad de las diligencias ejecutivas en cobro de hipoteca, según así hizo el juez sentenciador. ’ ’
Examinemos el primer error. Conocemos las tituladas defensas especiales alegadas en la contestación. Los demandantes pidieron a la corte que la eliminara y abora sostienen que erró al dictar una resolución contraria.
No estamos conformes. Aunque en forma imperfecta, se alegó en la contestación la falta de partes demandadas y ello está autorizado por el artículo 108 del Código de En-juiciamiento Civil que expresamente dispone que “cuando ninguno de los extremos enumerados en el artículo 105, cons-tare en la demanda, la impugnación podrá hacerse en la con-testación.” La cuestión no pudo suscitarse por excepción previa porque de la faz de la demanda no surgía la existencia de los herederos de la esposa.
Además, aunque también en forma confusa e imperfecta, se alega en las defensas la compensación que, de acuerdo con lo que hemos decidido repetidas veces, procede en casos de esta naturaleza.
Argumentando su segundo señalamiento de error, sostiene la parte apelante, con razón a nuestro juicio, que la contestación presenta un caso típico de “negative pregnant” y por tanto que debiendo considerarse admitida la certeza de los hechos alegados en la demanda debió dictarse una sen-*742tencia sobre las alegaciones en sn favor. Invoca el caso de Somonte v. Mimoso, 27 D.P.R. 398, en el que esta corte deci-dió, copiando del resumen, que:
“Cuando el demandado niega en la contestación los hechos esen-ciales de la demanda en forma tal qne la negativa envuelve una afirmación (negative pregnant) procede dictar sentencia sobre las alegaciones. ’ ’
Condensando la jurisprudencia sobre el particular, dice Corpus Juris:
“Un negative pregnant es aquella forma de expresión negativa que puede envolver una afirmativa, o por lo menos una inferencia de índole favorable a la parte contraria. Un negative pregnant puede surgir de una negativa demasiado literal de las alegaciones contenidas en la declaración o demanda o de una negativa dema-siado amplia que plantea una controversia más allá de la cuestión envuelta.
“De ordinario un negative pregnant no plantea una controversia pertinente y las consecuencias son idénticas a cuando por cualquiera otra razón una contestación admite las alegaciones de la parte de-mandante sin negarlas o evadirlas. No se resolverá favorablemente una objeción a un negative pregnant cuando la misma no es pre-sentada antes del juicio, especialmente si no se desprende que el demandante ha sido inducido a error; y cuando aparece claramente de otra parte de la contestación que las alegaciones formalmente ad-mitidas en el negative pregnant son realmente negadas, se consi-derará que la contestación es buena; y esto es especialmente cierto cuando el hecho es negado expresamente en otra parte de la con-testación.” 49 C. J. 269, 270.
Aquí la cuestión fué suscitada desde el comienzo del pleito y la propia corte de distrito admitió finalmente al tratar la cuestión de daños y perjuicios en su relación del caso y opi-nión, que por la forma en que se niega el becho noveno de la demanda, quedó admitido. Y la forma seguida para negar todos los otros becbos de la demanda es la misma que la usada para negar el noveno, como explicamos anteriormente.
Se trata, en verdad, de una negación conjuntiva m ipsis verbis, que ha sido considerada por la Corte Suprema de *743Colorado en City of Boulder v. Plains Loan, Realty & Investment Co., 224 Pac. 233, 234, como “negative pregnant” equivalente a nna admisión.
“ ‘La ley no admite alegaciones dobles,’ dijo Lord Hobart, en el caso de Slade v. Drake, Hob. 295, ‘ni los negative preg-nants, annqne sean ciertos, porque tergiversan y no ayudan a la sentencia que pueda dictarse en el caso,’ ” citado por la Corte de Circuito de Apelaciones del Sexto Circuito por medio del Juez Lurton en United States v. Larkin, 153 Fed. 113, 115.
No debe perderse de vista que en este caso se trata de la contestación a una demanda jurada que exige de acuerdo con la expresa disposición de la ley (art. 110 del Código de Enjuiciamiento Civil) que la negación de cada alegación im-pugnada sea específica y se haga por afirmación absoluta o según información y creencia, pudiendo el demandado si no tuviere suficiente información o creencia respecto del asunto, manifestarlo así y formular de ese modo su contestación.
La razón de la regla fué expuesta en un antiguo caso de California—Doll v. Good, 38 Cal. 290, citado en Bartlett Estate Co. v. Fraser et al., 105 Pac. 130, como sigue:
“Las reglas ele procedimiento tienen por mira evitar evasivas y exigir que se niegue en substancia y en espíritu toda alegación es-pecífica contenida en una demanda jurada, y no meramente que se niegue su-verdad literal.”
Ahora bien, como la contestación contenía además las de-fensas que conocemos, hizo bien la corte de distrito al negarse a dictar la sentencia solicitada. Berríos v. Garáu, 46 D.P.R. 799, 801.
Para resolver debidamente el tercer señalamiento, o sea, aquél por virtud del cual se sostiene que la corte erró al desestimar la demanda por el fundamento de no haberse hecho partes en el pleito a los herederos de la fallecida esposa del demandado, es necesario comenzar fijando bien la naturaleza de la acción ejercitada en el presente pleito.
*744Se pide que cierto procedimiento judicial por virtud del cual una finca perteneciente a los demandantes pasó indebida o ilegalmente al poder del demandado, sea declarado nulo y se alega expresamente que como la finca se encuentra actual-mente en poder de tercero se condene al demandado a pagar a los demandantes en concepto de daños y perjuicios el valor de la finca y el de sus productos, a partir del despojo.
Siendo ello así, bien puede sostenerse que es la acción que autoriza el artículo 175 del Reglamento para la Ejecución de la Ley Hipotecaria en los siguientes términos:
“Todas las demás reclamaciones que puedan formular, así el deu-•■dor como los terceros poseedores y los demás interesados, incluso las que versaren sobre nulidad del título o de las actuaciones, o sobre vencimiento, certeza, extinción o cuantía de la deuda, se ventilarán en el juicio plenario que corresponda, sin producir nunca el efecto de suspender ni entorpecer el procedimiento ejecutivo.”
Y en cierto modo el artículo 38 de la propia Ley Hipote-caria cuando dispone que:
“En todo caso en que la acción resolutoria o rescisoria no se pueda dirigir contra el tercero, conforme a lo dispuesto en este ar-tículo, se podrá ejercitar la personal correspondiente para la indem-nización de daños y perjuicios por el que los hubiere causado.”
¿Contra quién debe ejercitarse? Sin duda alguna contra el causante de los perjuicios reclamados.
Los apelantes sostienen que el causante lo fué únicamente el demandado. Éste, que la sociedad de gananciales a favor de la cual estaba constituida la hipoteca, a nombre de la cual se inició el procedimiento actuando el marido como su admi-nistrador, para la cual se adquirió la finca y a beneficio de la cual se vendió. Y habiendo quedado disuelta dicha sociedad por muerte de la esposa, sigue sosteniendo el marido que la responsabilidad que a ella hubiera correspondido pesa hoy sobre sus herederos en la proporción de sus respectivos haberes hereditarios.
El procedimiento hipotecario se inició por el demandado *745a su solo nombre, pero a virtud de la prueba practicada se concluye que el crédito garantizado con la hipoteca era un bien ganancial, que la finca adjudicada al marido también lo era y que fué vendida en vida de su esposa.
Si en vida de ésta este mismo pleito hubiese sido iniciado, pudo serlo contra el marido solamente, pero si se le hubiera condenado a pagar alguna indemnización, el pago hubiese corrido a cargo de la sociedad conyugal. Esto es evidente.
¿Qué cambio introduce en esa clara relación jurídica la muerte de uno de los socios?
La sociedad de gananciales está expresamente regulada por la ley. Una de las causas de su disolución lo es la muerte de uno de los cónyuges. Disuelta, debe liquidarse. La ley fija las regias para ello. Se formula el inventario. Pagadas las deudas y las cargas y obligaciones de la sociedad, se liqui-darán y pagarán el caudal del marido y el de la mujer hasta donde alcance el caudal inventariado. Lo que quede es lo que constituye el haber de la sociedad, haber que se dividirá por mitad entre el cónyuge sobreviviente y los herederos del otro o entre los herederos de ambos.
Nada dispone expresamente la ley sobre quién debe responder de las ulteriores obligaciones cuyo cumplimiento pueda reclamarse después de la disolución y que no se tuvieron pre-sentes al liquidarla.
En los Comentarios de Manresa sólo hemos encontrado esta manifestación: “Pagado el capital de la mujer y antes de reintegrar el suyo al marido, ordena la ley que se paguen las deudas, cargas y obligaciones de la sociedad. Estas cargas se especifican en los artículos 1408 al 1411. Claro es que se trata de las que se hallen 'pendientes de cumplimiento al termmar la sociedad de gananciales ” 9 Manresa, Comen-tarios al Código Civil 602, 4a. Éd. Nada dice con respecto a las obligaciones que puedan surgir después.
Como el código dispone que la sociedad de gananciales se regirá por las reglas del contrato de sociedad en todo aquello en que no se oponga a las expresamente fijadas para el mismo, *746hemos examinado dichas reglas y nada tampoco encontramos expresamente previsto en ellas sobre el particular.
-¿Se extingue la obligación con la sociedad? ¿Son sólo responsables el cónyuge sobreviviente y los herederos del fallecido o los herederos de ambos de las obligaciones pen-dientes y de las acciones iniciadas al tiempo de la liquida-ción? Una respuesta afirmativa para todos los casos no estaría a nuestro juicio conforme con el concepto fundamental de la justicia. Creemos que la cuestión debe resolverse apli-cando los preceptos del código sobre la herencia.
Sucesión es la transmisión de los derechos y obligaciones del difunto a sus herederos, incluyendo no solamente los que existan al tiempo de su muerte si que también los bienes que correspondan a la sucesión después de abierta y las cargas y obligaciones que les fueren inherentes. La herencia com-prende todos los bienes, derechos y obligaciones de una persona que no se extingan por su muerte. Artículos 599, 601 y 608 del Código Civil, Edición de 1930.
Si los hechos ocurrieron vigente la sociedad y si la so-ciedad era la responsable de las consecuencias de los mismos, parece lo lógico que al exigirse la responsabilidad después de disuelta la sociedad, la acción se dirija contra los sucesores de la misma, que lo son en este caso el cónyuge sobreviviente y los herederos del fallecido en la proporción de sus respec-tivas acreencias hereditarias.
No nos hemos detenido a considerar si se trata o no de una obligación que se extingue con la muerte porque su sub-sistencia nos parece clara.
Comentando Manresa el artículo 659 del Código Civil, igual al 608 del nuestro, Edición de 1930, dice, en parte, lo que sigue:
“En estas responsabilidades están comprendidas, no sólo las que el causante de la herencia hubiere contraído por convenio, sino tam-bién las que nacen de culpa o negligencia del mismo, siempre que no se extingan por su muerte, pasando al heredero la obligación de satisfacerlas. La acción de despojo, por ejemplo, ejercitada por me-*747dio del interdicto de recobrar, se da contra los herederos del des-pojante, siempre que no baya prescrito, no sólo para el efecto de la restitución de la cosa, sino también para el pago de costas, daños y perjuicios y devolución de frutos, a que éste debe ser condenado conforme a la ley.” 5 Manresa, Comentarios al Código Civil, pág. 301, 4* edición.
Creemos, pues, que estuvo acertada la corte de distrito al considerar que el demandado en este caso no es el solo res-ponsable de la obligación cuyo cumplimiento se exige, siéndolo también sus hijos Jorge, Luis, Pedro, Concepción, Angela, Mercedes, María-Teresa, Edith y Rafaelina Orcasitas y Ubarri.
Ahora bien, la corte de distrito concluyó además en su relación del caso y opinión que “la exclusión como demandada de dicha sucesión constituye un defecto que impediría dictar sentencia contra Pedro Orcasitas Muñoz” y en eso no estamos conformes.
Es cierto que advertida por el demandado, la parte de-mandante pudo pedir que se trajeran al pleito los herederos que faltaban y que aun la misma corte actuando por su propio acuerdo pudo haberlo ordenado en ejercicio de la facultad que le reconoce el artículo 74 del Código de Enjuiciamiento Civil y debió haberlo hecho si es que entendía que sin ellos no se podía llegar a una completa resolución de la contro-versia. Pero creemos que a pesar de no haberse procedido así pudo el pleito continuar contra el demandado, limitando desde luego su responsabilidad a la que como sucesor de la sociedad de gananciales le corresponde.
El que el demandado se hubiera comprometido en el es-crito inicial del procedimiento hipotecario sumarísimo a in-demnizar a la deudora de cuantos daños y perjuicios pudieran irrogársele por malicia o negligencia en la fiel exposición de los hechos del caso y circunstancias que habría de apreciar la corte para autorizar y continuar el procedimiento, no varía la naturaleza de la responsabilidad. El demandado hablaba al parecer en su propio nombre, pero actuaba de hecho y de *748derecho como administrador que era de la sociedad de ganan-ciales a quien pertenecía el crédito que se trataba de cobrar.
 Sólo resta examinar el cuarto de los errores señalados, o sea, el que se refiere a la desestimación de la demanda por falta de prueba de los perjuicios reclamados.
Dice a tal efecto la corte sentenciadora en su relación del caso y opinión:
“(C). — En cuanto se refiere a la indemnización de daños y per-juicios, en la demanda se alega meramente que en el momento en que la finca fue vendida por adjudicación en pago al ejecutante y abora demandado Pedro Orcasitas Muñoz, dicba finca ‘tenía en su totalidad un valor mínimo de $4,600.00, o sea $200.00 por cuerda; y que en los 12 meses (años) transcurridos desde el 11 de agosto de 1919 al 11 de agosto de 1931, en que los herederos de la cau-sante Ricarda Pereira ban estado privados de la posesión material y usufructo de dicba finca, ban dejado de percibir la suma de $6,000.00, o sea $500.00 por año, importe de los productos de caña y otros frutos que ba rendido dicba finca.’ Por la forma en que se niega este liecbo, párrafo tras párrafo, en la contestación, esti-mamos que ba quedado admitido. Somonte v. Mimoso, 27 D.P.R. 398. Y los demandantes, fiados en el beeho así alegado, no pre-sentaron evidencia en el momento del juicio. Veve v. Municipio de Fajardo, 43 D.P.R. 845. ¿Pero podría la Corte conceder las in-demnizaciones solicitadas tomando como única base el beebo en esa forma admitido!
“Do que un demandado debe pagar como indemnización por una finca que adquirió ilegalmente y que no puede devolver por hallarse en poder de una tercera persona, no es el valor mínimo que en su totalidad tuviera al tiempo de la venta, siendo esto una conclusión, sino el valor razonable que la misma tenía en el mercado cuando el dueño fué privado de ella; y cuando se reclaman frutos no basta alegar que se rindieron y dejaron de percibir por determinada suma, sino que es necesario alegar, y también probar el valor que tenían dichos frutos en el mercado cuando se produjeron y los gastos he-chos para producirlos, pues de otro modo no existiría base para de-terminar los beneficios. Arvelo v. Banco Territorial y Agrícola, 29 D.P.R. 1066.”
Como se ve, la corte decide que la alegación novena de la demanda quedó admitida y que. siendo ello así los deman-*749dantes no tenían qne presentar evidencia sobre ella, pero examinándola en sí misma conclnye qne no expresa hechos suficientes en qne basar la condena qne se solicita.
A nuestro juicio la alegación es bastante en cnanto al precio de la finca y no lo es en cnanto a la reclamación de frutos.
Lo que debe reintegrarse es el valor razonable del inmueble cuando éste no puede devolverse, pero creemos que las pa-labras “valor mínimo” expresan suficientemente esa idea. Y aunque tal vez el valor fijado es excesivo, como fue aceptado es necesario admitirlo.
En cuanto a los frutos es el producto líquido, el beneficio realmente obtenido a virtud de ellos lo que puede reclamarse y debe reintegrarse, y tal como está la alegación redactada parece que lo que se reclama es el producto bruto. Por lo menos la cuestión es dudosa y en la duda y atendidas todas las circunstancias concurrentes, creemos que debe sostenerse la conclusión de la corte de distrito sobre el particular.
Procediendo el reintegro de algo, surge la necesidad de considerar la cuestión de compensación.
Fue alegada en la forma que conocemos pero el deman-dado no presentó evidencia alguna específica sobre ella. En tal virtud sólo podrá tomarse como base la deuda en sí misma y sus intereses, desde luego que también en la parte corres-pondiente al demandado, o sea en la mitad.

Por virtud, de todo lo expuesto, debe revocarse la sentencia recurrida dictándose otra ordenando al demandado que pague a los demandantes $2,300, mitad del precio de la finca ejecu-tada, y a los demandantes qne paguen al demandado $200, mitad del crédito garantizado con la hipoteca, con sus inte-reses a partir del 19 de mayo de 1919 hasta la fecha en que el pago se efectúe, ptodiendo el demandado descontar lo que le deben satisfacer los demandantes de lo que debe él satisfa-cerles, entendiéndose cumplida la sentencia media/nte él pago del saldo que resulte. Cada parte deberá pagar sus propias 
*750
costas atendidas todas las circunstancias que en el caso con-curren.

El Juez Asociado Señor Wolf está conforme con el resul-tado.
El Juez Asociado Señor Hutchison disiente, por entender que debe condenarse al demandado a pagar a los demandantes el total del precio de la finca ejecutada.